ORDER
An appeal of right pertaining to an ordinance may be taken only when the legislative act of a governing authority, a body which exercises the legislative functions of a political subdivision,, has been declared unconstitutional. Benelli v. City of New Orleans, 474 So.2d 1293 (La.1985).
The Rules of Racing were established by the Racing Commission under the authority of La.Rev.Stat. 4:148. The Racing Commission is not a governing authority which exercises the legislative functions of a political subdivision. Therefore, this court does not have appellate jurisdiction over an appeal from a judgment holding that a portion of the Rules of Racing is unconstitutional.
Accordingly, this appeal is transferred to the Court of Appeal, Fourth Circuit.